DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Barnet on 09/09/2021.

The application has been amended as follows: 
In claim 1, line 23, after the limitation “…and combination thereof”, the limitation -- 
wherein the core occupies greater than about 95% of the volume of the central hollow portion of the tubular braided sheath in the relaxed state, 
wherein a braid angle of the tubular braided sheath is from about 5° to about 85° in the relaxed state and the braid angle is decreased in the longitudinal tensioned state, and 
wherein, when in the relaxed state, a relationship between the sheath and core components of the cord conforms to the equation (I):

c/10 ≤ p/t ≤ (1.2 ● c)



Claims 5, 7, have been canceled
In claim 14, in line 1, the limitation “a strand (end)” has been deleted and replaced with -- the strand --
Claim 24 has been canceled
Reasons for Allowance
Claims 1-4, 6, 8-17, 19-23, 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose and render obvious the cord as claimed, specifically the characteristics of the sheath and core as well as conforming to the claimed equation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771